UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1759



ISAIAH BONGAM,

                                              Plaintiff - Appellant,

          versus


COSTCO WHOLESALE CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-3367-AW)


Submitted:   January 31, 2005          Decided:     February 28, 2005


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean D. Hummel, Washington, D.C., for Appellant.       William B.
Tiller, BEATYTILLER, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Isaiah Bongam appeals the district court’s order granting

judgment as a matter of law under Fed. R. Civ. P. 50(a), in favor

of Costco Wholesale Corporation (“Costco”).    We have reviewed the

parties’ briefs and the joint appendix and find no reversible

error.   We agree with Bongam that his testimony was subject to more

than one interpretation and, therefore, that judgment as a matter

of   law      based   upon   contributory    negligence   was   not

appropriate.    Ocheltree v. Scollon Prods., Inc., 335 F.3d 325, 331

(4th Cir. 2003) (en banc) (“Judgment as a matter of law is proper

only if ‘there can be but one reasonable conclusion as to the

verdict.’”) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250 (1986)), cert. denied, 540 U.S. 1177 (2004).     We nevertheless

affirm the district court’s judgment on alternative grounds.    See

United States v. Smith, __ F.3d __, 2005 WL 171374, at *2 (4th Cir.

Jan. 27, 2005) (“We are not limited to evaluation of the grounds

offered by the district court to support its decision, but may

affirm on any grounds apparent from the record.”).

           Our review of the trial testimony leads us to conclude

that, had the jury considered the testimony relating to Bongam’s

claim of negligence, the jury could have drawn only one reasonable

conclusion--that Bongam failed to establish a prima facie case of

negligence.     See Horridge v. St. Mary’s County Dep’t of Soc.

Servs., 854 A.2d 1232, 1238 (Md. 2004) (discussing prima facie


                                - 2 -
case); Moulden v. Greenbelt Consumer Servs., Inc., 210 A.2d 724,

725-26 (Md. 1965).   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 3 -